UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 99-6507



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


DOUG ANTHONY HICKS,

                                              Defendant - Appellant.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. Frederic N. Smalkin, District Judge. (CR-
96-102, CA-99-844-S)


Submitted:   October 21, 1999             Decided:   October 27, 1999


Before WIDENER and TRAXLER, Circuit Judges, and BUTZNER, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Doug Anthony Hicks, Appellant Pro Se. Lynne Ann Battaglia, United
States Attorney, Katharine Jacobs Armentrout, Assistant United
States Attorney, Baltimore, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Doug Anthony Hicks seeks to appeal the district court’s order

denying his motion filed under 28 U.S.C.A. § 2255 (West Supp.

1999).   We have reviewed the record and the district court’s opin-

ion and find no reversible error.       Accordingly, we deny a certif-

icate of appealability and dismiss the appeal on the reasoning of

the district court. See United States v. Hicks, Nos. CR-96-102; CA-

99-844-S (D. Md. Mar. 29, 1999).       As for the issues Hicks asserts

the district court failed to address, we have reviewed the claims

and find them to be meritless.         We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.




                                                             DISMISSED




                                   2